Exhibit 99.2 to Form 4 of Gregory M. Shepard with Respect to Donegal Group Inc. Filed on March 30, 2011 1.Title of Security 2.Transaction 3.Transaction 4.Securities Acquired (A) 5. Amount of Securities 6.Ownership Form; Date Code or Disposed of (D) Beneficially Owned Direct (D) or Following Reported Indirect (I) Transaction(s) Code V Amount (A)or(D) Price Class B Common Stock 03/08/10 P 3,979 A $17.15 345,250 D Class B Common Stock 04/05/10 P 3,312 A $17.70 348,562 D Class B Common Stock 04/08/10 P 1,378 A $18.41 349,940 D Class B Common Stock 04/09/10 P 99 A $18.54 350,039 D Class B Common Stock 04/13/10 P 1,143 A $18.02 351,182 D Class B Common Stock 04/16/10 P 100 A $18.00 351,282 D Class B Common Stock 04/22/10 P 60 A $17.75 351,342 D Class B Common Stock 05/03/10 P 78 A $17.50 351,420 D Class B Common Stock 05/07/10 P 899 A $17.46 352,319 D Class B Common Stock 05/13/10 P 577 A $17.96 352,896 D Class B Common Stock 05/24/10 P 1,367 A $16.92 354,263 D Class B Common Stock 06/17/10 P 1,500 A $17.13 355,763 D Class B Common Stock 06/24/10 P 2,081 A $17.07 357,844 D Class B Common Stock 07/01/10 P 372 A $17.03 358,216 D Class B Common Stock 07/02/10 P 1,784 A $17.00 360,000 D Class B Common Stock 07/28/10 P 1,544 A $16.76 361,544 D Class B Common Stock 07/29/10 P 1,878 A $17.00 363,422 D Class B Common Stock 08/05/10 P 207 A $17.03 363,629 D Class B Common Stock 08/20/10 P 314 A $17.00 363,943 D Class B Common Stock 09/14/10 P 2,272 A $17.05 366,215 D Class B Common Stock 09/27/10 P 577 A $17.00 366,792 D Class B Common Stock 09/28/10 P 875 A $17.00 367,667 D Class B Common Stock 09/29/10 P 2,900 A $17.00 370,567 D Class B Common Stock 10/05/10 P 146 A $17.00 370,713 D Class B Common Stock 10/07/10 P 500 A $17.00 371,213 D Class B Common Stock 10/08/10 P 103 A $17.00 371,316 D Class B Common Stock 10/20/10 P 283 A $16.40 371,599 D Class B Common Stock 10/21/10 P 419 A $17.01 372,018 D Class B Common Stock 11/09/10 P 161 A $17.00 372,179 D Class B Common Stock 11/19/10 P 495 A $17.29 372,674 D Class B Common Stock 12/07/10 P 692 A $17.26 373,366 D Class B Common Stock 01/21/11 P 2,132 A $16.38 375,498 D Class B Common Stock 01/24/11 P 500 A $16.30 375,998 D Class B Common Stock 01/25/11 P 224 A $16.50 376,222 D Class B Common Stock 02/03/11 P 400 A $17.87 376,622 D Class B Common Stock 02/07/11 P 838 A $17.86 377,460 D Class B Common Stock 02/09/11 P 300 A $17.50 377,760 D
